Mb. Chief Justice Travieso,
with whom Mr. Justice 1)k: Jesús agrees, dissenting.
On June 25, 1947, this Court, by a majority vote of its-members, rendered judgment in the above-entitled cause setting aside Decree No. 9 of the Minimum Wage Board in so-1 far as it is applicable to the biscuit industry. In the opinion1 which served as a basis for said judgment we set forth, as; a principal ground for setting aside the said decree, that by virtue of the latter the Minimum Wage Board, in contravention of the clear and express mandate of paragraph 2 of *356§ 12 of Act No. 8 of 1941, as amended by Acts No. 9 of 1942 and No. 217 of 1945,1 bad imposed on tlie petitioning corporation tbe payment of minimum wages higher than the ones fixed for its competitors and had given the latter a marked and unnecessary competitive advantage by failing to delimit the territorial area within which their products might be sold without their paying the higher minimum wages, so that the difference in wages should not operate as a discrimination against the petitioner. As to the contention of the Board that Decree No. 9 was ratified by the Legislature pursuant to the provisions of § 2 of Act No. 217 of May 11, 1945 (Laws of 1945, p. 680),2 we held that the main purpose of Act No. 217, supra, was to reorganize the Minimum Wage Board, which up to that time had consisted of nine members, substituting it by a new Board composed of three persons appointed by the Governor; and that it was with the sole purpose of avoiding any interruption in the functioning of the Board during the period intervening between the enactment of the new law and the appointment of the new Board, that said Act provided that all the mandatory decrees, regulations, resolutions, and orders entered by the former Board *357“shall continue in force” until revoked, suspended, or amended by the new Board. We further held that the above-mentioned provision that the mandatory decrees should continue in force until revoked or amended by the new Board, was not equivalent to a legislative ratification of Decree No. 9, to the extent of curing the defects thereof and of rendering valid and unassailable the violations of law which might have been committed by the Board that promulgated said decree. As an additional ground against the alleged validation of the decree in question, we stated that it was untenable that the Legislature had intended to validate a decree rendered in contravention of the second paragraph of § 12 of Act No. 8 of 1941, as amended by Act No. 9 of 1942, supra, when by the said Act No. 217 of 1945, the lawmaker again definitely provided that the Board may prescribe minimum wages for various zones “provided that such action, does not grant competitive advantage to other districts, regions, or categories.”
On July 29, 1947, upon petition of the respondent Board, we set aside the judgment of June 25 of that same year, and ordered a new hearing which was held on November 4, 1947.
*358Tlie only additional ground adduced in support of the motion for reconsideration of the judgment of June 25, 1947, is that Decree No. 9 was validated and ratified “in definite and clear terms” by 2 of Act No. 451 of May 14, 1947 (Laws of 1947, pp. 950, 970), which reads thus:
“Section 2. — It is hereby provided that all the decrees, orders, rules, and regulations promulgated by the Minimum Wage Board prior to the approval of this Act, shall continue in full force and effect, and all the acts and actions of the officials and employees of the said board, pursuant to the provisions of Act No. 8 of April 5, 1941, as subsequently amended, are hereby validated and ratified.” (Italics ours.)
A majority of this Court is now of the opinion that the judgment rendered by us on June 25, 1945, should be vacated and substituted, declaring mandatory Decree No. 9 valid and ■effective, and adjudging the respondent company to pay attorney’s fees.
We dissent from the opinion of the Court for the reasons which we will state presently.
1. Section 2 of Act No. 451 of 1947, supra, which became effective subsequent to June 25, 1947, the date of our judgment, has not the scope or effect attributed to it by the opinion of the majority. We do not agree with the conclusion, which we consider erroneous, that the “said Section clearly and definitely validates and ratifies all the acts carried out by the Minimum Wage Board under the Act of 1941, as subsequently amended.” The clear language of the statute does not lend itself to such an interpretation. Said § 2 does not provide that the decrees and orders promulgated by the Board are validated and ratified. What it provides, in clear .and precise terms, is that all decrees, orders, rules, and regulations promulgated by the Board prior to the approval of the Act “shall continue in full force and effect.” When it is stated that a statute shall continue in full force and effect, this is equivalent to stating that its provisions shall have *359the force of law until they are repealed by subsequent legislation or annulled by judicial decree. If it had been the intention of the lawmaker to validate and ratify the mandatory decrees of the Minimum Wage Board, it would have been very easy for him to so state in the same clear and definite words which he used to provide that “all the acts and actions of officers and employees of said Board . . . are hereby validated and ratified.” When the lawmaker, well aware of the meaning of his words, sought to extend the force and effect of the mandatory decrees, he used words appropriate to that purpose and confined himself to the statement that the decrees “shall continue in full force and effect.” When he desired to cure the faults committed or the ultra vires acts which the officers or administrative employees of the Board might have performed, he provided in clear and precise terms, that those acts and actions are “hereby validated and ratified. ’ ’
We think that from the language used by the lawmaker it can not be inferred that he intended to cure, validate, or ratify any violation of law committed by the Minimum Wage Board in the various mandatory decrees promulgated by it. Moreover, assuming that the Legislature had intended to validate and ratify Mandatory Decree No. 9, in so far as it is applicable to the biscuit manufacturing industry, it would be proper to ask the following question: Is the Legislature empowered to validate and ratify a provision of a mandatory decree which, when fixing minimum wages for two different zones, in contravention of the law, grants competitive advantage to one zone over the other, thus depriving the persons established within the affected zone of the equal protection of the laws? It is manifest that the question must be answered in the negative.
It is true that, as stated in the opinion of the Court, the Legislature is empowered to enact remedial statutes. But the very cases which are cited in said opinion show that that *360power is not absolute and that, on the contrary, it is subject to certain limitations. In Pillich v. Fitzsimmons, Auditor, 59 P.R.R. 104, 107, in upholding the validity of the Act to validate and ratify the actions performed by the President of the Senate and of the Speaker of the House of Bepresen-tatives in appointing, under color of authority, the temporary employees of both Houses, we stated:
"On the contrary, the prevailing rule .in the States as well as in the Federal Government is to the effect that the Legislature may •enact any remedial statute validating a law or act, provided the Legislature was originally authorized to enact the validated legislation and provided that such remedial statute does not impair contractual obligations or vested rights secured under a previous legislation. (Citing cases.) ’ ’
In Compañía Ron Carioca v. Tax Court, 67 P.R.R. 662, 666, we upheld the validity of Act No. 5 of July 24, 1946, as a curative statute in respect of Act No. 438 of April 24, 1946 (Laws of 1946, p. 1252). The alleged unconstitutionality of Act No. 438 consisted in that the corresponding bill was not passed with the same text by both Houses of the Legislature, in contravention of the express provisions of the Organic Act. In the opinion delivered by Mr. Justice Marrero, we stated:
"It is a matter of common knowledge that unless the Constitution of a State or the Organic Act of a Territory shall expressly .so prohibit, the Legislature has ample power to correct through curative acts certain defects which may have been existed in prior ■taxation statutes. United States v. Heinszen, 206 U.S. 370, 51 L. ed. 1098, 27 S. Ct. 742, 11 Ann. Cas. 688. Also, that the mere fact that the tax is collected under an unconstitutional or invalid statute •does not prevent the legislative power from validating the proceedings followed under said statute through the enactment of a subsequent statute that does not contain the defects or errors which Invalidate the original act. United States v. Heinszen, supra; Rafferty v. Smith, B. & Co., 257 U.S. 226, 66 L. ed. 208, 42 S. Ct. 71; Charlotte Harbor Ry. v. Welles, 260 U.S. 8; 67 L. ed. 100, 43 S. Ct. *3613; Hodges v. Snyder, 261 U.S. 600, 67 L. ed. 819, 43 S. Ct. 435; 140 A.L.R. 990 et seq.; and Whitlock v. Hawkings, 105 Va. 242, 53 S. E. 401.
‘ ‘ Curative acts usually Rave retroactive effect and when by virtue thereof the Legislature levies a tax or carries out an act which it could levy or carry out in the first instance, they are held constitutional notwithstanding the fact that the prior laws which they attempt to correct might have been unconstitutional. 70 A.L.R. 1436; 11 Am. Jur. 1208, 1212; 51 Am. Jur. 163, 164 and 679, and other cases cited in the preceding paragraph.”
In Puerto Rico Tobacco Corporation v. Buscaglia, 62 P.R.R. 782, the question involved was whether the Legislature had acted within its powers when it passed Act No. 22 of 1942 with the purpose of validating and ratifying the collection of taxes under Act No. 22 of June 18,1939. We held: (1) that Act No. 22 of 1939 was unconstitutional and void because it was discriminatory, denied the equal protection of the laws, and violated the provisions of the Organic Act which require uniformity in the imposition of taxes; and (2) “that if the Legislature was not legally authorized to pass Act No. 22 of June 18, 1939, because said Act was contrary to the constitutional provisions and prohibitions, it had no authority either to ratify said Act or any action taken under it.”
The rule established by the cases already cited and by the Federal Supreme Court3 is that what the Legislature could have authorized it can ratify, if it can authorize at the date of ratification. Said power is necessary in order that the purposes of the government may not be defeated by omissions or errors in the exercise of functions necessary to its administration. Applying said rule to the present case, we must reach the conclusion that if the Legislature was not legally empowered to establish minimum wages for different *362zones in such a manner as to grant competitive advantage to one zone over the other, for this would be equivalent to deny to the prejudiced zone the equal protection of the laws, it is not empowered either to do it through the alleged validation and ratification of a decree, which contains that constitutional defect. We are therefore of the opinion that Mandatory Decree No. 9, in so far as it affects the biscuit manufacturing industry, is void.
2. In the opinion of the Court it is accepted as an unquestionable fact that in establishing the difference in the minimum wages for both zones “the Board merely followed the distinction fixed beforehand by the characteristics, situation, and special circumstances of the business in either zone.” We accept the truth of that fact but not the effects thereof. Although it is true that prior to the issuance of Decree No. 9, higher wages were paid in the first zone than in the second, it is also true that, so long as there did not exist any act, decree, or regulation fixing the minimum wages which should be paid in each zone, the manufacturers within the first zone were free to meet the competition of those established in the second zone, by reducing the wages to the level of those paid in said second zone. As soon as Decree No. 9 took effect, the manufacturers of the first zone were deprived of said freedom of action and were left in the power of the manufacturers of the second zone, without any means to defend themselves from the competitive advantage which the challenged decree granted to the latter. The biscuit manufacturers of Bayamón, Cataño, and Bio Piedras, located within the second zone, even though they have the same characteristics, facilities, situation, and special circumstances of the business as the manufacturers of the first zone, they enjoy the competitive advantage over the latter which Decree No. 9 grants to them. That is why we maintain that said decree is discriminatory and constitutionally void, as it denies *363to the petitioning corporation the equal protection of the laws. This fundamental objection conld have been easily avoided if, as was done in the case of the bread manufacturers, it had been provided in the decree that any biscuit manufacture]1 established in the second zone who sells his products in the first zone shall be bound to pay to his employees the minimum wages corresponding to the first zone.
For the reasons stated we are of the opinion that the judgment rendered by us on June 25, 1947, is correct and should be upheld.

 ‘ ‘ Section 12.-— .......
“The board may classify the work in any industry, business, or occupation, according to the nature of the services to be rendered, as well as to fix minimum wage scales suitable for various kinds of works, for the purpose of fixing for each classification the highest minimum wage rate compatible with the purposes of this Act. The board may also prescribe different minimum wages for various districts or regions or for various categories or kinds of the same industry,, business or occupation when, in its judgment, such differentiation may be advisable due to the conditions existing between said districts, regions, or categories, provided that such action does not grant competitive advantage to other districts, regions, or categories; but when the minimum wage is approved for an industry, business, or occupation, the rate fixed shall be uniform for every industry, business, or occupation of the same kind, category, or importance in the district or region in question. ’ ’


 . . . Provided, That notwithstanding the repeal decreed under the preceding section, the Minimum Wage Board appointed and functioning under the Act hereby amended, shall continue in the exercise of its faculties and duties, until the Governor of Puerto Bico has appointed the three members of the Board provided for in this Act, which Board shall be the eontinuator and successor of *357the present Board for all purposes, -without any interruption in time "between the existence of one and the other. All matters which, when this Act becomes effective, are pending action or resolution by the present Board, shall pass to the new Board immediately after it is appointed, for it to take cognizance of an action thereon, and to decide them up to their final stage, pursuant to the provisions of the Act in force as now amended. In ease the present Board has appointed any Minimum Wage Committee for any industry, business, or occupation, and said Committee has not rendered to the aforesaid Board the corresponding report and recommendations, it shall render same to the new Board, for which purpose it shall remain constituted until its mission is fulfilled, in the same manner in which it may be constituted when the present Act takes effect. The new Board, however, may fill any vacancy occurring in the said Committee. If the present Board should have pending the designation of any Minimum Wage Committee for any industry, business, or occupation, and should have, for the purpose, requested candidates of employers and workmen, the new Board shall have power to make the appointment of such Committee in the manner provided under Section amended by this Act, selecting the members for the employers and the members for the workmen from among the respective lists of candidates submitted, or which are to be submitted, for the consideration of the Board.”


 United States v. Heinszen & Co. 206 U.S. 370, 51 L. ed. 1098; Rafferty v. Smith, Bell & Co., 257 U.S. 226, 66 L. ed. 208; Charlotte Harbor & N. Ry. Co. v. Welles, 260 U.S. 8, 67 L. ed. 100.